DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 02/18/2021 have been fully considered but they are not persuasive. Applicant amended claims 1, 16 & 20, by replacing “an acoustic wave resonator” with “a lateral bulk acoustic wave (LBAW) resonator”, and emphasized that Campanella-Pineda (prior art of record) fails to disclose LBAW resonator including the input and output electrodes on a first side of a piezoelectric layer (remarks. P. 8. Par. 1). Applicant referred to Campanella-Pineda §0003, §0027, where contrary to applicant’s deduction (Rather, Campanella-Pineda suggests application of its V-shaped grooves on other types of resonators such as BAW and SAW, remarks. P. 8. Par. 1), Campanella-Pineda highlights the shortcomings of traditional SAW & BAW resonators and suggests a combination of SAW, BAW & SMR in V-grooves1 to essentially form the LBAW resonator that the applicant claimed. 
An LBAW resonator as defined by Vanhelmont et al. (US 2011/0315654, §0070, §0071, §0083, §0091, §0093, §0105, §0110), Meltaus et al. (US 20140312994, Figs. 4a & 4b, §0009-0010, cited by the applicant) and Wang et. al., (“FBAR Laterally Coupled Resonator Filter”, 2015 IEEE International Ultrasonics Symposium Proceedings) is a resonator where lateral coupling is done through the two IDT electrodes on top of the piezoelectric layer, while using the bottom electrode as reference for both input and 2eff) (§0003, line 5 & §0004) by minimizing losses with restricted boundaries, such as air interface surrounding the piezoelectric islands and Bragg reflectors (1403-1405, §0039) with cavity (cavity 1503) underneath. 
Applicant further argued, “Campanella-Pineda's wave filter 703 does not include an LBAW resonator and does not include input and output electrodes being arranged on the same side of a piezoelectric layer while a counter electrode is arranged on a second side of the piezoelectric layer across the first side. Campanella-Pineda’s wave filter 703 includes a "top electrode" 701 and a "bottom electrode" 501 without Campanella-Pineda disclosing or suggesting that either of the top or the bottom electrodes comprises an input electrode and an output electrode” (Remarks, p. 8, 2nd par). 
Examiner agrees that in Fig. 10 (a top view of the resonator corresponding to the resonator in Fig. 15, showing the IDT fingers & busbars) of Campanella-Pineda no connections to the ports are shown. However, a clear connection diagram of the IDT fingers and the counter electrode can be found in Fig. 4 (a) of Campanella-Pineda in a companion paper by Campanella-Pineda et al. “Dual MEMS Resonator Structure for Temperature Sensor Applications”, published in IEEE Transactions on Electron Devices, Vol. 64, No. 8, August 2017, where Campanella-Pineda clearly showed that one set of IDT electrodes with the counter electrode (Mo) as ground reference forms port 1 (input port) while the other set of IDT electrodes with the counter electrode (Mo) as ground reference forms port 2 (i.e. output port). 

    PNG
    media_image1.png
    200
    573
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    210
    447
    media_image2.png
    Greyscale

Fig. 10 of Campanella-Pineda reproduced for ease of reference. Fig. 4 (a) Dual AlN MEMS Resonators, and signal connection scheme from input and output ports to top electrode branches. Bottom electrode is connected to ground (bottom). 

Therefore an obvious connection of Campanella-Pineda would be to one set of IDT electrodes with the counter electrode (Mo) as ground reference forming port 1 (input port) while the other set of IDT electrodes with the counter electrode (Mo) as ground reference forming port 2 (i.e. output port). Please see the 103 obviousness rejection of claims 1, 16 & 20 and the rejection of all the dependent claims 2-4, 6-8, 10-11, 13-15, 17-19 & 21-22 as discussed below.
the electrode includes an input electrode and an output electrode, the input electrode and the output electrode being arranged on a first side of the piezoelectric layer and the counter electrode being arranged on a second side of the piezoelectric layer across the first side) of claim 1 and therefore can’t be used to reject claims 1 and 12 as were done in last office action. 
Claim Objections
Claim 21 is objected to because of the following informalities:  
In claim 21, “each” between “electrodes” and “has” should be deleted to avoid the repetition of the word “each” in the same context.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6-8, 10-11, 13-16 & 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Campanella-Pineda et al. (US 20190348966, effectively filed on May 10, 2018 before the effective filing date of the invention February 8, 2019, a prior art of record) in view of a companion paper by Campanella-Pineda et al. (“Dual MEMS Resonator Structure for Temperature Sensor Applications”, published in IEEE Transactions on Electron Devices, Vol. 64, No. 8, August 2017, henceforth referred to as Campanella-Pineda1 to differentiate from Campanella-Pineda).   

    PNG
    media_image3.png
    824
    1537
    media_image3.png
    Greyscale

Fig. 15 of Campanella-Pineda reproduced for ease of reference.

Regarding claim 1, Campanella-Pineda (i.e. Fig. 15, §0040) discloses an acoustic wave filter device comprising:
a substrate (103/105, §0030, lines 11-14);
a bi-layer reflector (Bragg reflector, 1403-1405, §0039) above the substrate, the bi-layer reflector including a first layer (1403, §0039) made of Tungsten (W, §0039) and thus reads on claim 13 which has a first acoustic impedance (101 MRayl, see acoustic 6 kg/m2, which is greater than 20x106 kg/m2 and thus  reads on claim 15 as well,  the first layer having a first surface (lower surface in Fig. 15) comprising a floating region (the region above the cavity 1503 is considered floating) that provides a ceiling (Fig. 15) of a cavity (1503), and
a second layer (1405, §0039) and made of SiO2 (§0039) and thus reads on claim 14, on top of the floating region (above the cavity 1503) of the first layer (1403), the second layer (1405) having a second acoustic impedance (13 MRayl, see acoustic properties of solids for impedance of glass silica2 (SiO2), ONDA corporation, CA attached as NPL) that is lower than the first acoustic impedance and according to claim 10, Campanella-Pineda therefore teaches that the second acoustic impedance (13 MRayl) is 60% to 90% lower than the first acoustic impedance (101 Ryals); and 
A lateral bulk acoustic wave (LBAW) resonator (the shear-mode acoustic wave filter 703/301, Fig. 15, consisting of the thin-film piezoelectric layer 601 sandwiched between  bottom electrode layer 501 and top IDT electrodes 701, with Bragg-reflector 1403-405, above the cavity 1503 forms the bulk acoustic resonator with restricted boundaries, §0041. Although Campanella-Pineda, does not explicitly call the resonator as lateral bulk acoustic wave (LBAW) resonator, clearly the Campanella-Pineda resonator structure produces lateral mode acoustic wave with higher mechanical coupling coefficient (k2eff) (§0003, line 5 & §0004) by minimizing losses with restricted boundaries, such as air interface surrounding the piezoelectric islands and Bragg claim 11 the piezoelectric layer comprises a material selected from a group consisting of: AlN, ScAlN, LiTaO3, LiNbO3 and ZnO (§0034) on top of the second layer (1405) of the bi-layer reflector (1403-1405), the LBAW resonator comprising a piezoelectric layer (601), an electrode (a metal layer 701 (top electrode of the shear-mode acoustic wave filter) is formed, e.g., of Mo or W, in an IDT pattern along opposing slopes of the thin-film piezoelectric layer 601, as depicted in FIG. 15 and the individual fingers of the IDT pattern 701 are formed of the same material; 
In reference to the amended section of claims 1, 16 & 20, in Fig. 10 (a top view of the resonator corresponding to the resonator in Fig. 15, showing the IDT fingers & busbars) of Campanella-Pineda, if the two sets of these IDT fingers are considered as , the input electrode and the output electrode, these fingers are then arranged on a first side (top side) of the piezoelectric layer (in Fig. 15 above) and the counter electrode being arranged on a second side (bottom) of the piezoelectric layer across the first side. However, since no connections to the ports are shown, it is not clear that wherein the electrode (IDT 701) includes an input electrode (either the bottom IDT electrode, 701 in Fig. 10 above or the top IDT electrode) and an output electrode (either the top IDT electrode, 701 in Fig. 10 above if the bottom electrode is input electrode or vice versa).
However, a clear connection diagram of the IDT fingers and the counter electrode can be found in Fig. 4 (a) of Campanella-Pineda1 (see above), where Campanella-Pineda1 clearly showed that one set of IDT electrodes with the counter electrode (Mo) as ground reference forms port 1 (input port) while the other set of IDT electrodes with the counter electrode (Mo) as ground reference forms port 2 (i.e. output port).
It would, therefore, have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to arrange a connection of the two sets of IDTs of Campanella-Pineda as one set of IDT electrodes with the counter electrode (Mo) as ground reference forming port 1 (input port) while the other set of IDT electrodes with the counter electrode (Mo) as ground reference forming port 2 (i.e. output port) following the connectivity of Campanella-Pineda1 (dual MEMs resonator structure) for obvious lateral coupling of Bulk waves with larger coupling coefficient as intended by Campanella-Pineda for increase in frequency bandwidth (Campanella-Pineda: §0034-0037, §0046). It would be an obvious choice since Campanella-Pineda (paper published in 2017) is familiar with this connectivity before Campanella-Pineda (US 20190348966, effectively filed on May 10, 2018) have been effectively filed.
claim 21 each of the input and output electrodes has a comb structure with interdigitated extensions (see Fig. 10 below), such that application of a radio frequency voltage between the electrode and the counter-electrode creates acoustic resonance waves in the piezoelectric layer (a common knowledge in the art, please see §5.1.2 of Bensky, A., “Signal generation and transmitters”, Short-range Wireless Communication (Third Edition), 2019) and causes generation of output signal voltage in the output electrode ( see Fig. 4(a) of Campanella-Pineda1 where one set of IDT electrodes with the counter electrode (Mo) as ground reference forms port 1 (input port) and the RF signal is input from this port while the other set of IDT electrodes with the counter electrode (Mo) as ground reference forms port 2 and outputs the signal to the load , ZL), and regarding claim 4, the cavity (1503) blocks (common knowledge in the art please see p.14-15 of RF Filter Technologies For Dummies, Qorvo Special Edition, prior art of record) propagation of at least part of the acoustic resonance waves to the substrate and per claim 6, it is also well known in the art that air cavity is considered as providing a short circuit (please see section 1.3 lines 7-10 of p. 7 of Tirado, Ph.D. thesis, entitled Bulk Acoustic Wave Resonators and their application to microwave devices, published in 2010, prior art of record) for acoustic wave at the interface and reflects back completely, therefore the portion of the acoustic response waves that are propagated from the acoustic wave resonator towards the cavity are completely blocked by the cavity and accordingly per claim 7, because of the cavity (1503) in between, the first layer (1403) is acoustically isolated from the substrate (103/105). Also per claim 8, Campanella-Pineda further teaches that the acoustic wave filter device of Fig. 15 comprising one or more trenches 
Where in the bi-layer reflector (Bragg reflector, 1403-1405) is configured to reflect back to the acoustic wave resonator (301) acoustic resonance waves that propagated out of the piezoelectric layer and have frequencies greater than a cutoff frequency of a passband of the acoustic wave resonator (it is a well-known in the art that a vertical leakage of acoustic waves out of the resonator to the substrate is prevented to reduce a passband loss and increase a quality factor by configuring acoustic reflectors to reflect back acoustic waves that have frequencies greater than a lower cutoff frequency of a passband of the acoustic wave resonator, See the ref to Figures 9-12 of Godshalk, US patent 8,149,500 and the description in col. 7) which recognizes that “acoustic bi-layer reflectors reflects back acoustic waves above a lower cutoff frequency of a passband of the acoustic wave resonator” is known in the art and thus supports the examiners position regarding the inherency of the aforementioned claim limitation in Campanella-Pineda’s bi-layer reflector. 
Regarding claims 16, 19 & 20, Campanella-Pineda (i.e. Fig. 1-11 & 15, §0013, §0039-§0040) discloses a method of fabricating an acoustic wave filter (methods of forming a shear-mode acoustic wave filter, §0013) comprising:
Depositing (starting material, Fig. 1B) an intermediary layer (<100> crystal orientation Si layer 103 partly as sacrificial layer, §0030, lines 9-14) on top of a substrate (part of 103 &105, which could also be Si albeit a different crystalline form <111>, §0030, lines 11-14, therefore a part of the intermediary layer 103 remained after etching is considered as part of substrate as discussed at the end in regards to the last limitation of claim 20);
Forming a first layer (in the V grooves) on top of the intermediary layer (103), the first layer (1403, §0039) which has a first acoustic impedance (101 MRayl) on top of substrate (103/105) such that the first layer covers a first region (Fig. 14 shows the regions of 103/105 covered by 1403) of the substrate (103/105, in a later method step this first region of Fig. 14 is removed to form a cavity as discussed below);
Forming a second layer (1405, §0039) on top of the first layer (1403), the second layer (1405) having a second acoustic impedance (13 MRayl) that is lower than the first acoustic impedance; 
Forming a lateral bulk acoustic wave (LBAW) resonator (as discussed in detail with regards to claim 1, p. 7, 2nd par. of this office action) on top of the second layer (1405, since the BAW resonator is above the Bragg-reflector 1403-1405, it can be considered as on top of the second layer 1405), 
Removing the intermediary layer (<100> crystal orientation Si layer 103) to form a gap (vias 1501 are formed to layer 103 and a release is performed to form the cavity st  par. of p. 10 of the office action) of at least part of the acoustic resonance waves out of the acoustic wave resonator to the substrate, wherein per claim 19, it is well known in the art that air cavity is considered as providing a short circuit (please see section 1.3 lines 7-10 of p. 7 of Tirado, Ph.D. thesis, entitled Bulk Acoustic Wave Resonators and their application to microwave devices, published in 2010, prior art of record) for acoustic wave at the interface and reflects back completely, therefore the portion of the acoustic response waves that are propagated from the acoustic wave resonator towards the cavity are completely blocked by the cavity and finally per the last (last paragraph) limitation of claim 20, therefore at least part of the first region of the substrate that is covered by the first layer (1403) is removed to form a gap (although the gap is formed by removing a significant portion of the intermediary layer, 103, the remnants of intermediary layer 103 and 105 both being Si remains as substrate, so the removed intermediary layer portion is considered as part of the substrate) between the first layer (1403) and the substrate (103 & 105).
Where in the bi-layer reflector (Bragg reflector, 1403-1405) is configured to reflect back to the acoustic wave resonator acoustic resonance waves that propagated out of the piezoelectric layer and have frequencies greater than a cutoff frequency of a 
Regarding claims 17 & 18, the resultant combination of Campanella-Pineda and Campanella-Pineda1 teaches the invention as recited in claim 16. Campanella-Pineda, however, doesn’t mention explicitly that removing the intermediary layer (103) from underneath the first layer (1403) to form gap between the first layer and the substrate layer comprises etching the intermediate layer. 
However, Campanella-Pineda teaches removing the intermediary layer (103) i.e., the <101> crystal orientation Si layer through wet etching using potassium hydroxide (KOH) or Tetra Methyl Ammonium Hydroxide (TMAH) to form V-shaped grooves in <100> crystal orientation Si layer over the substrate (exemplarily taught by Campanella-Pineda, §0031: lines 4-12).
It would therefore have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to follow the same chemical etching process in removing the intermediary layer (103) to form gap (1503) between the first layer (1403) and the substrate layer (103/105) and therefore would read on claim 17. The obvious reason being the adoption of the acquainted method that has already been used for similar purposes (of removing intermediary layer (103) and as a further consequence per claim 18, forming one or more release vents (vias 1501, §0040) that pass through the acoustic wave resonator (601) and pass through (beyond) the second layer (1405), and the first layer (1403) to reach to the intermediary layer 103 (see Fig. 14) wherein the intermediary layer (103) is etched through the one or more release vents (§0036 & .
Claims 2-3 & 22 are rejected under 35 U.S.C. 103 as being unpatentable over Campanella-Pineda in view of Pang et al. (“Micro machined Acoustic Wave Resonator Isolated from Substrate”, IEEE transactions on Ultrasonics, ferroelectrics, and frequency control, vol. 52, no. 8, august 2005, pp. 1239-1246, prior art of record).
Regarding claims 2-3 & 22, the resultant combination of Campanella-Pineda and Campanella-Pineda1 teaches the invention as recited in claim 1. The resultant combination, however, doesn’t show in Fig. 15 or describe elsewhere in the patent document that the first surface (i.e. the bottom surface) first layer (1403) further comprises a supported region that is on the substrate. However, it is understandable that there must be a support mechanism (direct or indirect) for the first layer (1403) and all subsequent layers above the first layer to be suspended over a cavity (1503) in the substrate (103/105), otherwise the acoustic wave resonator can’t be held on the empty space of the cavity.

    PNG
    media_image4.png
    364
    639
    media_image4.png
    Greyscale

Fig. 1(b) of Pang reproduced for ease of reference.
In this context, Pang teaches a thin film bulk acoustic wave resonator (FBAR) isolated from substrate through a cavity, wherein, in a 3-D view shows the apparent free-standing FBAR [shown in Fig. 1(b)] is supported over the substrate through metal 3N4 narrow-beam. Such arrangement in turns allows maximum reflections of the acoustic wave at its perimeter due to large acoustic impedance mismatch between the solid and air. Thus, the free-standing structure reduces the energy loss to the substrate, and improves the quality factor (Q) of the FBAR, resulting in FBAR-based filters with lower insertion loss and sharper roll-off (Pang: p. 1240, left col., line 26- right col., line 5).
Therefore, It would have been well within the purview of a person of ordinary skill in the art before the effective filing date of the invention to use similar to Pang’s technique of using first layer (1403 which is a high acoustic impedance metal layer) backed by the second layer (1405 which is similar to Si3N4, a low acoustic impedance insulating layer) narrow bridge in areas of narrow vertical cross-section (other than a vertical cross section shown in Fig. 15) to support the acoustic wave resonator of Campanella-Pineda over the cavity in the substrate. Such arrangement will be an obvious choice as it offers the high Q, low loss and sharper roll off operation of a filter. Also since the support is not through direct pillar or posts for the floating structure, only in the form of narrow bridges, in the resultant combination, the first layer is considered indirectly supported by the substrate (103/105) per claim 3.
Further in regards to claim 22, in the resultant combination the first layer (1403) of the bi-layer is at least partly in direct contact, and the second layer (1405) of the bi-layer is at least partly in direct contact with the counter electrode (501, see Fig. 15) of the LBAW resonator.

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 12 is allowable since the closest prior art of record (i.e. Campanella-Pineda) doesn’t teach  that the resonator device (703/301) has a monotonic dispersion behavior such that a lateral wave number of the device increases monotonically as a function of frequency. There is no data available in Campanella-Pineda’s disclosure about the dispersion behavior of the resonator.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on (571) 272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/HAFIZUR RAHMAN/Examiner, Art Unit 2842                                                                                                                                                                                                      



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Specifically, the crystals of the thin film piezoelectric layer 601 are tilted such that the crystal poling component is along both the X and Y axis, which results in a strong shear mode coupling, Fig. 20B, §0045.
        2 https://www.azom.com/article.aspx?ArticleID=1114